Order entered September 24, 2015




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-01104-CV

                 RANDY L. WINEINGER, IN HIS CAPACITY AS
              HUNT COUNTY TAX ASSESSOR-COLLECTOR, Appellant

                                           V.

            Z BAR A RANCH, LP AND JAMES ALLEN WALKER, Appellees

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 80,762

                                        ORDER
       We GRANT the September 22, 2015 motion of the Hunt County District Clerk for an

extension of time to file the clerk’s record. The clerk’s record shall be filed by MONDAY,

OCTOBER 5, 2015. No further extension will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE